In an accounting proceeding involving the construction of certain portions of the testator’s will, decree of the Surrogate’s Court of Queens county, so far as appealed from, affirmed, with costs, payable out of the estate, to each party appearing and filing briefs. No opinion. Young, Carswell and Johnston, JJ., concur; Lazansky, P. J., and Hagarty J., dissent in so far as it is determined that Mary Welsh has no power of appointment under paragraph third of the will, being of the opinion that she has such power of appointment; otherwise, concur.